Third District Court of Appeal
                               State of Florida

                           Opinion filed March 8, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-998
                            Consolidated: 16-1148
                         Lower Tribunal No. 14-139-M
                             ________________


  Tender Loving Care Garden Supply, Inc., and Claude Halioua,
                                   Appellants,

                                        vs.

 Jesher's, LLC, a Florida Limited Liability Company, Eric Bitney,
                 Jean Bitney, and Sheila Lawyer,
                                    Appellees.


      Appeals from the Circuit Court for Monroe County, Timothy J. Koenig,
Judge.

     Cunningham Miller, P.A., and Robert K. Miller, for appellants.

     Campbell & Malafy, and John Campbell and Richard Malafy, for appellees.


Before LAGOA, SALTER, and EMAS, JJ.

     LAGOA, J.
      Appellants, Tender Loving Care Garden Supply, Inc. (“TLC”), and Claude

Halioua (“Halioua”), appeal from two trial court orders.1 Specifically, TLC and

Halioua appeal the trial court’s May 25, 2015, Omnibus Order ruling on multiple

motions of both parties, and the April 18, 2016, Order directing the parties to

specifically perform a property sale transaction pursuant to obligations under a

lease option contract.

      With regard to the trial court’s May 25, 2015, Omnibus Order, because this

matter remains pending in the trial court, we dismiss the appeal as an improper

appeal taken from a non-final, non-appealable order.          See Fla. R. App. P.

9.130(a)(3). With regard to the trial court’s April 18, 2016, Order, we affirm.2

      Dismissed in part; affirmed in part.




1 This case was consolidated with case no. 3D16-1148, which was a prior petition
for writ of prohibition and mandamus that this Court denied on July 28, 2016.
2 We note that this Order is appealable as a non-final order determining the right to

immediate possession of property under Florida Rule of Appellate Procedure
9.130(a)(3)(C)(ii).

                                         2